      Case 6:19-cv-06805-CJS-MJP Document 41 Filed 04/12/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK

  LARTHA STARKS,
                                              Plaintiff,
                                                                19-CV-6805 (CJS)
                             -vs-
                                                                    ORDER
  MAXIMUS HEALTH SERVICES, INC.,
  et al.,
                                            Defendant.


       The Honorable Mark W. Pedersen, United States Magistrate Judge, having
issued a Report and Recommendation (Docket No. [#38]) on March 24, 2021,
recommending that Plaintiff’s action should be dismissed with prejudice for failure to
prosecute, and no objections having been filed although the time for filing objections
has passed, it is hereby
       ORDERED, that the Report and Recommendation [#38] dismissing this action
with prejudice is affirmed and adopted in all respects. The Clerk of the Court is
directed to close this action.


Dated:        April 12, 2021
              Rochester, New York

                                       __________________________
                                       CHARLES J. SIRAGUSA
                                       United States District Judge
